J-S27005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellee              :
                                         :
            v.                           :
                                         :
STANFORD AUGUSTO DOUGLAS, JR.            :
                                         :
                   Appellant             :        No. 3843 EDA 2016


               Appeal from the PCRA Order October 27, 2016
               In the Court of Common Pleas of Bucks County
            Criminal Division at No(s): CP-09-CR-0003034-2005


BEFORE: GANTMAN, P.J., OTT, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                        FILED MAY 22, 2017

      Appellant, Stanford Augusto Douglas, Jr., appeals pro se from the

order entered in the Bucks County Court of Common Pleas, which denied his

fourth petition filed under the Post Conviction Relief Act (“PCRA”), at 42

Pa.C.S.A. §§ 9541-9546.       On December 5, 2005, Appellant pled guilty to

first-degree murder and related offenses arising from his involvement in a

shooting death on March 27, 2005. Appellant was 29 years old at the time

of the incident.   The court sentenced Appellant on December 5, 2005, to

mandatory life imprisonment, and a consecutive term of 1 to 7 years’

imprisonment. Appellant filed his first PCRA petition on October 10, 2006,

which the PCRA court denied on October 3, 2008. This Court affirmed on

February 19, 2010.      See Commonwealth v. Douglas, 996 A.2d 5

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S27005-17


(Pa.Super. 2010) (unpublished memorandum).            Appellant unsuccessfully

pursued his second and third PCRA petitions in 2012 and 2013, respectively.

On August 1, 2016, Appellant filed the current pro se PCRA petition.        The

PCRA court issued Rule 907 notice on September 28, 2016, and denied

Appellant’s petition on October 27, 2016.         Appellant filed pro se on

November 21, 2016, a timely notice of appeal and a voluntary Rule 1925(b)

statement.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Turner, 73 A.3d 1283 (Pa.Super. 2013), appeal denied,

625 Pa. 649, 91 A.3d 162 (2014). A PCRA petition must be filed within one

year of the date the underlying judgment becomes final.         42 Pa.C.S.A §

9545(b)(1). A judgment is deemed final at the conclusion of direct review or

at the expiration of time for seeking review.     42 Pa.C.S.A. § 9545(b)(3).

The three statutory exceptions to the timeliness provisions in the PCRA allow

for very limited circumstances under which the late filing of a petition will be

excused.     42 Pa.C.S.A. § 9545(b)(1).    A petitioner asserting a timeliness

exception must file a petition within sixty days of the date the claim could

have been presented.      42 Pa.C.S.A. § 9545(b)(2).      When asserting the

newly created constitutional right exception under Section 9545(b)(1)(iii), “a

petitioner must prove that there is a new constitutional right and that the

right has been held by that court to apply retroactively.” Commonwealth

v. Chambers, 35 A.3d 34, 41 (Pa.Super. 2011), appeal denied, 616 Pa.


                                     -2-
J-S27005-17


625, 46 A.3d 715 (2012) (internal quotations omitted).

       Instantly, Appellant relies upon two United States Supreme Court

decisions as the bases for an exception to the PCRA timeliness requirement

as well as for substantive PCRA relief: Miller v. Alabama, ___ U.S. ___,

132 S.Ct. 2455, 183 L.Ed.2d 407 (2012) (ruling unconstitutional mandatory

life without possibility of parole (“LWOP”) sentences for juvenile offenders),

and Montgomery v. Louisiana ___ U.S. ___, 136 S.Ct. 718, 193 L.Ed.2d

599 (filed January 25, 2016, and revised on January 27, 2016) (holding

Miller applies retroactively to cases on collateral review). Appellant filed the

current PCRA petition on August 1, 2016, beyond sixty days of the

Montgomery decision.          Accordingly, Appellant’s petition is untimely.    See

42 Pa.C.S.A. § 9545(b)(2), supra; Commonwealth v. Secreti, 134 A.3d

77 (Pa.Super. 2016) (holding date of Montgomery decision controls for

juveniles, who received LWOP sentences, for purposes of 60-day rule in 42

Pa.C.S.A. § 9545(b)(2)). Appellant correctly observes that mandatory LWOP

sentences       for     juvenile     offenders   are    unconstitutional       under

Montgomery/Miller. At the time of the offenses, however, Appellant was

not a juvenile; he was 29 years old and would not be entitled to relief under

Montgomery/Miller in any event. Accordingly, we affirm.1

       Order affirmed.
____________________________________________


1
   Due to our disposition, we deny as moot Appellant’s motion “for leave to
file a reply brief nunc pro tunc or for enlargement of time.”



                                           -3-
J-S27005-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/22/2017




                          -4-